Title: To Benjamin Franklin from Samuel Mather, 13 November 1783
From: Mather, Samuel
To: Franklin, Benjamin


          
            Honoured Sir,
            Boston. Novr. 13th. 1783.
          
          As I am far advanced in Life, You know, being now in my 78th. Year, I was thinking some Time ago, what I could do, before I quitted the World, for the Benefit and Comfort of my Countrey and People: And it came into my Head and Heart to write the dying Legacy, which I now send You, as a small Token of my Regard and Esteem for You. It has met with a better Reception than I imagined: And I have the Comfort to inform You, that his Excellency the President of Congress has seen fit in a very complaisant and respectful Manner to thank me for it.
          I rejoice with You, that You have been so successfull in your prudent, unwearied and faithful Endeavours to serve your Countrey and People: And I wish your last Days and Comforts may be your best. And, commending You to the special Care, Protection and Blessing of the Everlasting Parent and the

wonderful Counsellour; I am, with cordial Regard and Esteem, Your aged and obliged Friend, and very humble Servant
          
            Samuel Mather
            Dr Franklin.
          
         
          Notation: Mather Mr. Samuel, Boston Nov. 13 1783.
        